Exhibit 10.3

 

StarTek, Inc.

2008 Equity Incentive Plan

 

Non-Statutory Stock Option Agreement

(Director)

 

Name of Participant:

 

 

 

Number of Shares Covered:

Grant Date:

 

 

Exercise Price Per Share:

Expiration Date:

 

 

Exercise Schedule (Cumulative):

 

 

Date(s) of
Exercisability

 

Number of Shares as to Which
Option Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This is a Non-Statutory Stock Option Agreement (the “Agreement”), effective as
of the Grant Date specified above, between StarTek, Inc., a Delaware corporation
(the “Company”), and you, the Participant identified above.

 

Background*

 

A.  The Company maintains the StarTek, Inc. 2008 Equity Incentive Plan (the
“Plan”).

 

B.  Under the Plan, the Board has the authority to determine Awards and
administer the Plan with respect to Awards involving Non-Employee Directors.

 

C.  The Board has determined that you are eligible to receive an Award under the
Plan in the form of a Non-Statutory Stock Option.

 

D.  The Company hereby grants such an option to you subject to the following
terms and conditions:

 

--------------------------------------------------------------------------------

*                 Any capitalized term used in this Agreement shall have the
meaning set forth in this Agreement (including in the table at the beginning of
this Agreement) or, if not defined in this Agreement, set forth in the Plan as
it currently exists or as it is amended in the future.

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1.                                       Grant.  You are granted an option to
purchase the number of Shares specified in the table at the beginning of this
Agreement (the “Option”).

 

2.                                       Exercise Price.  The purchase price to
you of each Share subject to the Option will be the Exercise Price specified in
the table at the beginning of this Agreement.

 

3.                                       Non-Statutory Stock Option.  The Option
is not intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

4.                                       Exercise Schedule.  The Option will
vest and become exercisable as specified in the Exercise Schedule in the table
at the beginning of this Agreement.  To the extent the Option has not already
been exercised and has not expired as provided in Section 5 or been forfeited as
provided in Section 7, you (or the person otherwise entitled to exercise the
Option as provided herein) may exercise it and purchase all or any portion of
the Shares that may then be purchased under the Exercise Schedule.

 

5.                                       Expiration.  The Option will expire at
5:00 p.m. Mountain Time on the earliest of:

 

(a)                                  The Expiration Date specified in the table
at the beginning of this Agreement;

 

(b)                                 The date your Service is terminated for
Cause; or

 

(c)                                  The date (if any) the Option is cancelled
pursuant to Section 14 of the Plan.

 

No one may exercise the Option, in whole or in part, after it has expired,
notwithstanding any other provision of this Agreement.

 

6.                                       Procedure to Exercise Option.

 

(a)                                  Notice of Exercise.  The Option may be
exercised by delivering written or electronic notice of exercise, in a form
prescribed by the Committee, to the Company’s Secretary at the Company’s
headquarters, or to the Company’s outside Plan administrator if one has been
appointed.  The notice shall state the number of Shares to be purchased, and
shall be signed (or authenticated if in electronic form) by the person
exercising the Option.  If you are not the person exercising the Option, the
person exercising must also submit appropriate proof of his/her right to
exercise the Option.

 

(b)                                 Tender of Payment.  Upon giving notice of
any exercise hereunder, you shall provide for payment of the purchase price of
the Shares being purchased through one or a combination of the following
methods:

 

(1)                                  Cash (including check, bank draft or money
order);

 

(2)                                  To the extent permitted by law, through a
broker-assisted cashless exercise in which you irrevocably instruct a broker to
deliver to the Company proceeds of a sale of all or a

 

2

--------------------------------------------------------------------------------


 

portion of the Shares to be issued pursuant to the exercise in payment of the
purchase price of such Shares;

 

(3)                                  By delivery to the Company of unencumbered
Shares having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of such Shares (or in lieu of such delivery, by tender
through attestation of such Shares in accordance with such procedures as the
Committee may permit); or

 

(4)                                  By authorizing the Company to retain, from
the total number of Shares as to which the Option is exercised, that number of
Shares having an aggregate Fair Market Value on the date of exercise equal to
the purchase price for the total number of Shares as to which the Option is
exercised.

 

Notwithstanding the foregoing, you shall not be permitted to pay any portion of
the purchase price with Shares, or by authorizing the Company to retain Shares
upon exercise of the Option, if the Board, in its sole discretion, determines
that payment in such manner is undesirable.

 

(c)                                  Delivery of Shares.  Subject to
Section 22(c) of the Plan, as soon as practicable after the Company receives the
notice and payment provided for above, it shall deliver to the person exercising
the Option, in the name of such person, the Shares being purchased (net of the
number of Shares sold or withheld, if any, to pay the exercise price), as
evidenced by issuance of a stock certificate or certificates, electronic
delivery of such Shares to a brokerage account designated by such person, or
book-entry registration of such Shares with the Company’s transfer agent.  The
Company shall pay any original issue or transfer taxes with respect to the issue
or transfer of the Shares and all fees and expenses incurred by it in connection
therewith.  All Shares so issued shall be fully paid and nonassessable.

 

7.                                       Effect of Termination of Service.  Upon
termination of your Service with the Company and all Affiliates for Cause, any
unexercised portion of this Option will be forfeited and the Option will expire
as proved in Section 5(b).  Upon termination of your Service with the Company
and all Affiliates for any reason other than Cause, this Option will remain
exercisable until the Option otherwise expires as provided in Section 5.

 

8.                                       Corporate Transaction.  In the event of
a Corporate Transaction and a declaration pursuant to Section 14(b) of the Plan,
this Option shall be subject to cancellation as provided therein and shall
remain exercisable during the period preceding the time of cancellation of the
Option pursuant to such declaration.

 

9.                                       Limitation on Transfer.  During your
lifetime, only you or your guardian or legal representative may exercise the
Option.  You may not assign or transfer the Option other than (i) by will or the
laws of descent and distribution, or (ii) by gift to any “family member” (as
defined in Section 6(c) of the Plan) of yours.

 

10.                                 No Stockholder Rights Before Exercise.  No
person shall have any rights as a stockholder with respect to any Shares subject
to the Option until the Shares actually are issued to such person upon exercise
of the Option.

 

3

--------------------------------------------------------------------------------


 

11.                                 Changes in Capitalization.  If an “equity
restructuring” (as defined in Section 18 of the Plan) occurs that causes the per
share value of the Shares to change, the Committee shall make such equitable
adjustments to the Option as are contemplated by Section 18 of the Plan in order
to avoid dilution or enlargement of your rights hereunder.  The Board may make
such equitable adjustments to this Option as and to the extent provided in
Section 18 of the Plan in connection with other changes in the Company’s
capitalization contemplated by Section 18 of the Plan.

 

12.                                 Interpretation of This Agreement.  All
decisions and interpretations made by the Board with regard to any question
arising hereunder or under the Plan shall be binding and conclusive upon you and
the Company.  If there is any inconsistency between the provisions of this
Agreement and the Plan, the provisions of the Plan shall govern.

 

13.                                 Discontinuance of Service.  Neither this
Agreement nor the Option shall confer on you any right with respect to continued
Service with the Company or any of its Affiliates, nor interfere in any way with
the right of the Company or any Affiliate to terminate such Service.  Nothing in
this Agreement shall be construed as creating an employment contract for any
specified term between you and the Company or any Affiliate.

 

14.                                 Option Subject to Plan.  The Option
evidenced by this Agreement is granted pursuant to the Plan, the terms of which
are hereby made a part of this Agreement.  This Agreement shall in all respects
be interpreted in accordance with the terms of the Plan.  If any terms of this
Agreement conflict with the terms of the Plan, the terms of the Plan shall
control, except as the Plan specifically provides otherwise.

 

15.                                 Obligation to Reserve Sufficient Shares. 
The Company shall at all times during the term of the Option reserve and keep
available a sufficient number of Shares to satisfy this Agreement.

 

16.                                 Binding Effect.  This Agreement shall be
binding in all respects on your heirs, representatives, successors and assigns,
and on the successors and assigns of the Company.

 

17.                                 Choice of Law.  This Agreement is entered
into under the laws of the State of Delaware and shall be construed and
interpreted thereunder (without regard to its conflict of law principles).

 

You and the Company have executed this Agreement as of the Grant Date specified
above.

 

PARTICIPANT

 

STARTEK, INC.

 

 

 

 

 

 

 

 

By

 

 

 

    Its

 

 

4

--------------------------------------------------------------------------------